DETAILED CORRESPONDENCE
This Office action is in response to the application filed 08/31/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, US 2019/0011913, in view of Silva, US 2019/0384302 hereinafter “Silva”, and further in  view of Imai et al., US 2016/0272244 hereinafter “Imai”.

As per claim 1. A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
for a vehicle at a first location, define a blind zone that is outside fields of view of available vehicle sensors (Chu (C): see at least para. 17—“With reference to FIG. 1, a blind spot management system shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the blind spot management system 100 determines that the vehicle cannot see enough of its surroundings (blind spots) and intelligently controls the vehicle 10 based thereon.” See para. 7, 24-27—“executed instructions”); 
determine a path that avoids the blind zone and moves the vehicle away from the first location (Silva (S): para. 50—“In some examples, where a sufficiency of information is below a threshold value (e.g., a number of occupied or indeterminate occlusion fields meets or exceeds a threshold value and/or the number of occluded and non-visible occlusion fields meet or exceed some threshold such that a planner is unable to determine a safe trajectory to navigate the area), the operation 324 can include commanding the vehicle 102 to creep forward or otherwise change a location of the vehicle 102 to gather additional information.” Para. 135—“ At operation 1112, the process can include the operation can include controlling the autonomous vehicle to stay at the first location or to traverse to a second location based at least in part on the occluded region. An example of staying at the first location is discussed in connection with FIG. 7, and an example of controlling the vehicle to traverse to a second location is discussed in connection with FIG. 6”), the path including a straight portion having a first end at the first location, and a turning portion starting at a second end of the straight portion, wherein the straight portion is defined such that, at the second end of the straight portion, the fields of view encompass the blind zone (best illustrated in FIG. 7-8); and 
determine to operate the vehicle along the turning portion based on obtaining sensor data from the blind zone upon reaching the end of the straight portion (S: para. 14 taken together with 16 reads on this element—“In some examples, when the occlusion fields are all visible and unoccupied, the occlusion grid can be considered clear, and the autonomous vehicle can be controlled to traverse the environment….The techniques discussed herein can be used in a number of scenarios. In a first scenario, .

As per claim 2. The system of claim 1, wherein the instructions further include instructions to, upon detecting an object in the blind zone based on the sensor data, operate the vehicle to a stop (C: para. 55—“If, however, at 460, the defined space is not clear, it is determined whether the defined space includes an obstacle in the path of the vehicle 10 at 480. If the defined space includes an obstacle in the path of the vehicle 10 at 480, the vehicle operation mode 118 is set to the stop mode and control signals 124 are generated to control the speed and acceleration of the vehicle 10 to at or near zero at 490”).

As per claim 3. The system of claim 2, wherein the instructions further include instructions to operate the vehicle along the path based on determining that the object has moved out of the blind zone (S: see at least para. 40—“For example, when the vehicle 102 determines that the occlusion field 216 is unoccupied (and that all
occlusion fields of the occlusion grid 210 or that a threshold number of occlusion fields of the occlusion gird 210 are unoccupied), the vehicle 102 can be controlled to follow a
trajectory 224 to traverse the intersection 110.” Along with para. 103—“ At operation 626, the process can include controlling the vehicle to traverse the intersection based at least in part on a second evaluation of the occlusion grid. In an example 628, the object 618 has exited the occlusion grid 608, which is now visible and unoccupied.”).

As per claim 4. The system of claim 1, wherein the instructions further include instructions to, upon determining the blind zone is unoccupied based on the sensor data, operate the vehicle along the turning portion (S: para. 14 taken together with 16 reads on this element—“In some examples, when the occlusion fields are all visible and unoccupied, the occlusion grid can be considered clear, and the autonomous vehicle can be controlled to traverse the environment….The techniques discussed herein can be used in a number of scenarios. In a first scenario, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, such as unprotected left turns, free right turns, or negotiating complex intersections.”, FIG. 7).

As per claim 5. The system of claim 1, wherein the instructions further include instructions to: 
upon detecting an object outside of the blind zone based on second sensor data, predict that a future location of the object will intersect the path (S: see at least para. 18—“The autonomous vehicle can associate an occlusion grid with the object, as discussed herein. In some instances, the autonomous vehicle can also identify one or more dynamic objects, such as a pedestrian, in the environment that traversed into the occlusion region. The autonomous vehicle can monitor a track of the dynamic object prior to the object traversing into the occlusion region, and can generate one or more predicted trajectories associated with the object….Such predicted trajectories may be later confirmed by subsequent observations based on the dynamic object remaining in ; 
determine an egress distance the vehicle has moved along the path (S: see at least para. 93—“For example, the intersection 110 is associated with an intersection distance 506, which represents a distance between a stop line 508 of the intersection 110 and a location associated with exiting the intersection 110. In some examples, the vehicle 102 may not remain static in the intersection 110 when attempting to cross the intersection, and accordingly, the vehicle 102 may be controlled to navigate to a check line 510.”); 
then operate the vehicle (a) to a stop based on the egress distance being less than a first threshold, or (b) along the path based on the egress distance being greater than a second threshold, wherein the second threshold is greater than the first threshold (S: see at least para. 93—“In some examples, the check line 510 can represent the furthest into the intersection 110 that the vehicle 102 can navigate without interrupting the flow of traffic. That is, beyond the check line 510, the vehicle 102 may be in the way of oncoming traffic. In a case where the vehicle 102 moves to the check line 510, the intersection distance 506 can be updated to reflect the reduced distance of the 

As per claim 6. The system of claim 5, wherein the instructions further include instructions to, upon determining the egress distance is between the first and second thresholds, move the vehicle (a) to a second location based on a distance from the object to the vehicle being within a specified distance, or (b) along the path based on the distance from the object to the vehicle being outside the specified distance (S: see at least para. 135—“At operation 1112, the process can include the operation can include controlling the autonomous vehicle to stay at the first location or to traverse to a second location based at least in part on the occluded region. An example of staying at the first location is discussed in connection with FIG. 7, and an example of controlling the vehicle to traverse to a second location is discussed in connection with FIG. 6.
For example, the second location can be a check line, allowing the autonomous vehicle to navigate to the second location to view more of the occlusion grid”).

As per claim 7. The system of claim 6, wherein the instructions further include instructions to determine the second position based on an object adjacent to the blind zone (S: para 58—“In general, the planning component 424 can determine a path for the vehicle 402 to follow to traverse through an environment. For example, the planning component 424 can determine various routes and trajectories and various levels of 
For the purpose of this discussion, a route can be a sequence
of waypoints for travelling between two locations.”, taken together with at least para. 106 reads on this limitation, FIG. 11).

As per claim 8. The system of claim 5, wherein the future location is defined in part by a path of the object (S: see at least para. 167—“determining a predicted trajectory for the
dynamic object within the occluded region; and controlling the autonomous vehicle based at least in part on the predicted trajectory of the dynamic object.”).

As per claim 9. The system of claim 5, wherein the object is one of a vehicle or a pedestrian (S: see at least para. 57—“In some instances, the perception component 422 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 422 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 402 and/or a classification of the entity as an entity type (e.g., car, pedestrian….”).

As per claim 10. The system of claim 1, wherein the instructions further include instructions to determine the straight portion of the path based further on an object adjacent to the blind zone (S: best illustrated in FIG. 8).

The system of claim 1, wherein the instructions further include instructions to determine the turning portion of the path based on a width of a travel route (S: para. 40 along with 93, 96, FIG. 7).

As per claim 12. The system of claim 1, wherein the instructions further include instructions to determine the turning portion of the path based on a maximum steering angle of the vehicle (Imai: see at least para. 117—“In the first embodiment, it was arranged for the vehicle control unit 5 to set TURN GAIN to 1 when the subject vehicle was moving in a straight line, and to set TURNGAIN to 1.2 when the subject vehicle was turning. However, the method for setting TURNGAIN is not limited only to this
method. For example, it would also be acceptable to arrange to set TURNGAIN to 1 if the steering angle of the subject vehicle is less than 5°, to increase TURNGAIN from 1 to 1.2 linearly if the steering angle of the subject vehicle is greater than or equal to 5° and less than 20°, and to set TURNGAIN to 1.2 if the steering angle of the subject vehicle is greater than or equal to 20°.”, along with figures 10-11).

As per claim 13. The system of claim 1, wherein the instructions further include instructions to, upon determining the path, operate the vehicle along the straight portion of the path after a predetermined time (S: see at least para. 16—“The autonomous
vehicle can continue to capture sensor data to determine the occlusion state and occupancy state of some or all occlusion fields in the occlusion region. If other vehicles are traversing the intersection, the occlusion fields will be determined to be occupied, .

As per claim 14. A method, comprising: 
for a vehicle at a first location, defining a blind zone that is outside fields of view of available vehicle sensors (C: see at least para. 17—“With reference to FIG. 1, a blind spot management system shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the blind spot management system 100 determines that the vehicle cannot see enough of its surroundings (blind spots) and intelligently controls the vehicle 10 based thereon.” para. 26); 
determining a path that avoids the blind zone and moves the vehicle away from the first location (S: para. 50—“In some examples, where a sufficiency of information is below a threshold value (e.g., a number of occupied or indeterminate occlusion fields meets or exceeds a threshold value and/or the number of occluded and non-visible occlusion fields meet or exceed some threshold such that a planner is unable to determine a safe trajectory to navigate the area), the operation 324 can include commanding the vehicle 102 to creep forward or otherwise change a location of the vehicle 102 to gather additional information.”), the path including a straight portion starting at the first location, and a turning portion starting at an end of the straight portion, wherein the straight portion is defined such that,  at the end of the straight portion the fields of view encompass the blind zone (best illustrated in FIG. 8); and
determining to operate the vehicle along the turning portion based on obtaining sensor data from the blind zone upon reaching the end of the straight portion (S: para. .

As per claim 15. The method of claim 14, further comprising, upon detecting an object in the blind zone based on the sensor data, operating the vehicle to a stop (C: para. 55—“If, however, at 460, the defined space is not clear, it is determined whether the defined space includes an obstacle in the path of the vehicle 10 at 480. If the defined space includes an obstacle in the path of the vehicle 10 at 480, the vehicle operation mode 118 is set to the stop mode and control signals 124 are generated to control the speed
and acceleration of the vehicle 10 to at or near zero at 490”, para. 26).

As per claim 16. The method of claim 15, further comprising operating the vehicle along the path based on determining that the object has moved out of the blind zone (S: see at least para. 40—“For example, when the vehicle 102 determines that the occlusion field 216 is unoccupied (and that all occlusion fields of the occlusion grid 210 or that a threshold number of occlusion fields of the occlusion gird 210 are unoccupied), the vehicle 102 can be controlled to follow a trajectory 224 to traverse the intersection 110.” Along with para. 103—“ At operation 626, the process can include controlling the 

As per claim 17. The method of claim 14, further comprising, upon determining the blind zone is unoccupied based on the sensor data, operating the vehicle along the turning portion (S: para. 14 taken together with 16 reads on this element—“In some examples, when the occlusion fields are all visible and unoccupied, the occlusion grid can be considered clear, and the autonomous vehicle can be controlled to traverse the environment….The techniques discussed herein can be used in a number of scenarios. In a first scenario, the occlusion based planning can be used when an autonomous vehicle navigates intersections where the autonomous vehicle is executing complex maneuvers, such as unprotected left turns, free right turns, or negotiating complex intersections.”, FIG. 7).

As per claim 18. The method of claim 14, further comprising: 
upon detecting an object outside of the blind zone based on second sensor data, predicting that a future location of the object will intersect the path (S: see at least para. 18—“The autonomous vehicle can associate an occlusion grid with the object, as discussed herein. In some instances, the autonomous vehicle can also identify one or more dynamic objects, such as a pedestrian, in the environment that traversed into the occlusion region. The autonomous vehicle can monitor a track of the dynamic object prior to the object traversing into the occlusion region, and can generate one or more ; 
determining an egress distance the vehicle has moved along the path (S: see at least para. 93—“For example, the intersection 110 is associated with an intersection distance 506, which represents a distance between a stop line 508 of the intersection 110 and a location associated with exiting the intersection 110. In some examples, the vehicle 102 may not remain static in the intersection 110 when attempting to cross the intersection, and accordingly, the vehicle 102 may be controlled to navigate to a check line 510.”); 
operating the vehicle to (a) a stop based on the egress distance being less than a first threshold, or (b) along the path based on the egress distance being greater than a second threshold, wherein the second threshold is greater than the first threshold (S: see at least para. 93—“In some examples, the check line 510 can represent the furthest into the intersection 110 that the vehicle 102 can navigate without interrupting the flow of traffic. That is, beyond the check line 510, the vehicle 102 may be in the way of 

As per claim 19. The method of claim 18, further comprising: upon determining the egress distance is between the first and second thresholds, moving the vehicle (a) to a second location based on a distance from the object to the vehicle being -32-Atty Doc. No. 84261675(65080-3661) within a specified distance, or (b) along the path based on the distance from the object to the vehicle being outside the specified distance (S: see at least para. 135—“At operation 1112, the process can include the operation can include controlling the autonomous vehicle to stay at the first location or to traverse to a second location based at least in part on the occluded region. An example of staying at the first location is discussed in connection with FIG. 7, and an example of controlling the vehicle to traverse to a second location is discussed in connection with FIG. 6. For example, the second location can be a check line, allowing the autonomous vehicle to navigate to the second location to view more of the occlusion grid”).

As per claim 20. The method of claim 19, further comprising determining the second position based on an object adjacent to the blind zone (S: para 58—“In general, the planning component 424 can determine a path for the vehicle 402 to follow to traverse through an environment. For example, the planning component 424 can determine .

Rationale for Combination
Chu teach a “guidance system 78 processes  sensor data along with other data to determine a path for the vehicle 10 to follow see at least paragraph 39; however, Chu is silent on avoiding the blind spot/occluded region. Yet, Silva teaches determine a path that avoids the blind zone and moves the vehicle away from the first location (see at least para. 50).Thus, the combination of Chu in view of Silva is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu in view of Silva because such combination will provide a technique for “occlusion information to the planning component 424 to determine when to control the vehicle 402 to traverse an environment.” (para. 65, Silva).
	Both Chu and Silva are silent on steering angle; however, Imai teaches to determine the turning portion of the path based on a maximum steering angle of the vehicle. Therefore, the results would be predictable to one of ordinary skills in the art to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661